PER CURIAM.
Richard M. Iverson has filed a Notice of Appeal from an order of the District Court of the Fourth Judicial District in and for the State of Idaho dismissing an appeal Mr. Iver-son had previously filed from the magistrate division, which added certain Trusts as third party defendants and held Mr. Iverson in contempt.
The district court found that the orders issued by the magistrate judge were not final appealable orders under Idaho Rules of Civil Procedure Rule 83(a) or Idaho Appellate Rules Rule 11(a)(4).
Mr. Iverson has neither sought nor obtained permission to appeal from any of the temporary or interlocutory orders of the magistrate or the district court judges.
The appeal of Richard M. Iverson is dismissed on the grounds and for the reason that it is an appeal from an interlocutory order and is not an appealable order pursuant to the Idaho Rules of Civil Procedure or the Idaho Appellate Rules.
Costs and attorneys fees are awarded to respondent on appeal.